EXHIBIT 10.8.10

NINTH AMENDMENT
TO
SUBLEASE

 

THIS NINTH AMENDMENT TO SUBLEASE (this "Ninth Amendment") is made and entered
into as of this 3rd day of October, 2017 (the "Effective Date") by and between
COVIDIEN LP, a Delaware limited partnership, as successor in interest to Ludlow
Technical Products Corporation, a New York corporation formerly known as Graphic
Controls Corporation ("Sublandlord"), and SYNACOR, INC., a Delaware corporation
("Subtenant").

 

WITNESSETH:

 

Sublandlord is the tenant under that certain Property Lease dated March 13,
1998, with Waterfront Associates, LLC ("Landlord"), as landlord, covering
Building No. 3, Waterfront Village Center, 40 La Riviere Drive, Buffalo, New
York 14202 (the "Building"), as amended by that certain First Amendment to Lease
dated April 29, 1998, that Second Amendment to Lease dated April 21, 1999, that
Third Amendment to Lease dated July 30, 1999, and that Fourth Amendment to Lease
dated December 30, 2007 (collectively, the Property Lease and amendments thereto
are the "Lease").

 

Under the terms  and conditions of that certain Sublease dated as of March  3,
2006 (the "Original Sublease"), as amended by that certain First Amendment to
Sublease ("First Amendment") dated September 25, 2006, that certain Second
Amendment to Sublease ("Second Amendment") dated February 27, 2007, that certain
Third Amendment to Sublease ("Third Amendment") dated June 30, 2010, that
certain Fourth Amendment to Sublease ("Fourth Amendment") dated May 21, 2013
that certain Fifth Amendment to Sublease (“Fifth Amendment”) dated July 10,
2013, that certain Sixth Amendment (“Sixth Amendment”) dated February 8, 2016,
that certain Seventh Amendment to Sublease (“Seventh Amendment”) dated February
17, 2017 and that certain Eighth Amendment to Sublease (“Eighth Amendment) dated
August 29, 2017 (collectively, the "Sublease"), Subtenant subleases from
Sublandlord approximately 30,808 rentable square feet of space located on the
third floor of the Building (the “Premises”) and 7,964 square feet of space on
the first floor of the Building (the “Short-term Premises”) (the "Premises"),
which  Premises is more particularly described in the Sublease as the Premises.

Subtenant has requested the use of certain premises on the first floor of the
building (the “Additional Short-term Premises”) for a term commencing on October
1, 2017 and ending on December 31, 2017, and Sublandlord has agreed to sublease
the Additional Short-term Premises to Subtenant pursuant to the terms of this
Ninth Amendment.

NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby   acknowledged, Sublandlord and Subtenant agree as follows:

ARTICLE   I

SUBLEASE OF THE ADDITIONAL SHORT-TERM PREMISES AND TERM

 

Section 1.1 Additional Short Term Premises. The Additional Short-term Premises
are described

1

 

--------------------------------------------------------------------------------

as Suite C on Exhibit A attached hereto and made a part hereof and the parties
agree that the Additional Short-term Premises have a rentable area of 6,283
square feet.

 

Section 1.2 Term.  Subject to the terms, covenants, or conditions of the
Sublease, the Term for the Additional Short-term Premises (the “Additional
Short-term Premises Term”) shall commence on October 1, 2017 and shall end on
the earlier of: (a) December 31, 2017, or (b) five days before the expiration or
earlier termination, for any reason whatsoever, of the Lease. The date of
expiration of this Sublease of the Additional Short-term Premises shall be
referred to herein as the "Additional Short-term Premises Expiration Date."

 

 

ARTICLE 2

IMPROVEMENT AND RESTORATION

 

Section 2.1 AS-IS Condition of Premises.  Subtenant accepts the Additional
Short-term Premises "AS-IS" in its presently existing condition, and Sublandlord
shall not be required to perform any demolition work or tenant-finish work
therein or to provide any allowances therefor.

 

Section 2.2Subtenant's Improvements.   Subtenant may perform improvements in the
Additional Short-term Premises at its sole cost and expense subject to
compliance with all of the terms, conditions and requirements of the Lease and
the Sublease and all applicable building codes.

 

Section 2.3Restoration.   Subtenant shall comply with all terms of the Master
Lease

regarding restoration and surrender and bears sole responsibility therefor.  

 

ARTICLE 3

RENT

 

Section 3.1Adjustment to Fixed Rent.    Fixed Rent for the Additional Short-term
Premises due during the Additional Short-term Premises Term shall be payable in
equal monthly installments of $6,283.00 each for the period of the Additional
Short-term Premises Term.

 

Section 3.2Payment of Rent. All Rent payments due to Sublandlord under the
Sublease shall be made to: Covidien LP, Attn: Global Real Estate, 710 Medtronic
Pkwy. MS LS-120, Minneapolis, MN  55432.

 


ARTICLE 4

NOTICES

 

Section 4.1Notices.  Any notice, demand, consent, approval, direction, agreement
or other communication required or permitted hereunder or under any other
documents in connection herewith to Sublandlord shall be in writing and shall be
directed as follows:

 

If to Sublandlord:

Covidien LP


2

 

--------------------------------------------------------------------------------

710 Medtronic Parkway
Minneapolis, MN 55432-5604
Attn: Real Estate Dept.  MS LS-120

 

If to Subtenant:

Synacor, Inc.

40 La Riviere Drive

Buffalo, NY 14202

 

ARTICLE 5

MISCELLANEOUS TERMS

 

Section 5.1Ratification.  Subtenant and Sublandlord hereby ratify and confirm
their respective rights and obligations under the Sublease, and represent and
warrant to the other that they each have no defenses thereto.

 

Section 5.2Binding Effect; Governing Law; Recitals.  Except as modified hereby,
the Sublease shall remain in full effect, and the Sublease and this Ninth
Amendment shall be binding upon the Sublandlord and Subtenant and their
successors and assigns.  If any inconsistency exists or arises between the terms
of this Ninth Amendment and the terms of the Sublease, the terms of this Ninth
Amendment shall prevail.  This Ninth Amendment shall be governed by the laws of
the State of New York.  The recitals at the beginning of this Ninth Amendment
are hereby incorporated as if fully set forth herein.  Capitalized terms used
herein but not defined shall have the meanings given such terms under the
Sublease.

 

Section 5.3    Counterparts.  This Ninth Amendment may be executed in multiple
counterparts, each of which shall constitute an original, with the same effect
as if the signatures thereto were upon the same instrument.  If any signature to
this Ninth Amendment is delivered by facsimile transmission or by e-mail
delivery of a portable document format (.pdf or similar format) data file, then
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.  This Ninth Amendment shall become effective when both Sublandlord and
Subtenant have received a counterpart hereof signed by the other.

 

 

 

 

3

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Ninth

Amendment to Sublease as of the day and year first above written.

 

SUBLANDLORD:

 

SUBTENANT:

Covidien LP

 

Synacor, Inc

 

 

 

 

 

By:          

/s/ Ann Brown

 

By:          

/s/ William J. Stuart

Name:          

Ann Brown

 

Name:          

William J. Stuart

Title:            

Sr. Director, Global Real Estate

 

Title:            

Chief Financial Officer

 

 

 

State of __________________)

) ss.

County of ________________)

 

On the _____ day of __________, in the year 2017, before me, the undersigned, a
Notary Public in and for said state of New York, personally appeared
____________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she

executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, or the entity upon behalf of whom the individual
acted, executed the instrument, and that such individual made such appearance
before the undersigned in Erie County, New York.

 

__________________________________

Notary Public

[SEAL]My Commission Expires:

 

 

State of __________________)

  ) ss.

County of ___________________)

 

On the _____ day of ____________, in the year 2017, before me, the undersigned,
a Notary Public in and for said state of Minnesota, personally appeared Ann
Brown, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he/she executed the same in his/her capacity, and
that by his/her signature on the instrument, the individual, or the entity upon
behalf of whom the individual acted, executed the instrument, and that such
individual made such appearance before the undersigned in ____________ County,
__________________.

 

__________________________________

Notary Public

[SEAL]My Commission Expires:

4

 